DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/11/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 8, 10, 11-14, 16, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2005/0272334 A1) in view of Foss et al (US 2004/0214495 A1).
Regarding claims 1, 4, and 21, Wang teaches a method for preparing antimicrobial sheets for manufacturing articles having antimicrobial properties (e.g., a finishing treatment applied to textiles) (abstract) comprising metallizing a textile fabric before the finishing treatment is applied (i.e., providing a first substrate comprising a first metalized fabric) (para 20, 84); wherein the metalized fabric may be treated with methanol or heptane (para 85, 114, 123) (i.e., treating the first substrate with a prime coat to form a first treated substrate, the prime coat comprising at least one of heptane and/or methanol). Wang teaches applying a variety of other finishing chemicals such as antimicrobial agents, repelling agents, or stain release agents including silicones and fluorochemicals such as chloroprene (i.e., treating the first treated substrate with a first silicone wash coat to form a second treated substrate) (para 27, 32-44, 82, 90-94). Wang suggests the use of multiple layers including that of films (i.e., sheets comprising an uncured polymer) which may be treated with chemical compositions (para 21, 29, 244). Wang further teaches the sheet may be calendered (i.e., calendering the second treated substrate and the first sheet together to create an antimicrobial material sheet suitable for fabricating articles of manufacture having antimicrobial properties) (para 84).
	Wang fails to expressly teach the first sheet in solid form and including a first exposed surface and a second exposed surface opposite the first exposed surface; and prior to calendering the second treated substrate and the first sheet together, providing a second substrate comprising a second metalized fabric and combining the second substrate with the second treated substrate and the first sheet.
	Foss teaches a method for preparing antimicrobial sheets or laminates for manufacturing articles having antimicrobial properties; wherein the sheets comprise multi-layer fabrics including that of fabrics (i.e., the first sheet in solid form and including a first exposed surface and a second exposed surface opposite the first exposed surface and comprising an uncured polymer) or films treated with additives and also metallic additives (e.g., copper) (abstract, para 2, 51, 58, 64, 84, 107,157). Foss further teaches the laminate may be subjected to further steps such embossing, pressing, and heating (para 419). 
One of ordinary skill in the art at the time of invention would have understood that forming a multi-layer antimicrobial product, per the teachings of Foss, would have been beneficial for certain properties of the product such as overall strengths (e.g., tear strength, puncture strength, etc…) and per the required application of the product.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add additional layers, per the teachings of Foss, in the method of producing the treated textiles of Wang to optimize the final strengths of the treated textiles and per the required application; so the combination of Wang and Foss would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the first sheet in solid form and including a first exposed surface and a second exposed surface opposite the first exposed surface and prior to calendering the second treated substrate and the first sheet together, providing a second substrate comprising a second metalized fabric and combining the second substrate with the second treated substrate and the first sheet.
With regards to the order of the steps of the method of the instant claims, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to adjust or order the steps as needed, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).
Regarding claim 5 and 10, Wang teaches the sheet is cured, and it can be cured in an over (para 90-94, 172, 178, 217).
Regarding claim 8, Foss teaches preparing rolls of antimicrobial sheets (i.e., uncured or cured) suitable for manufacturing articles (para 2).
Regarding claim 11, Wang teaches the use of a silicone compound, silane coupling agents or bonding agents and/or crosslinking agents (para 37, 75-79).
Regarding claims 12 and 22, Foss teaches silver and copper is an antimicrobial agent (para 23); so it would have been obvious to one of ordinary skill in the art at the time of invention to use a first metalized fabric as provided that includes at least one of silver and copper and/or alloys of each; since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 13, Wang teaches the use of chloroprene (i.e., a fluoroelastomer) (para 37).
Regarding claim 23, Wang teaches the use of silane coupling agents Silane coupling agents are a class of organofunctional silanes that have the generic structure: Y--R--S1--X3, where X is a hydrolysable group such as methoxy, ethoxy, or acetoxy, and Y is an organofunctional group attached to silicon by an alkyl bridge, R; and examples of the Y groups are vinyl, epoxy, amino, ureido, mercapto, methacrylate, and the like (para 77); which would have allowed of ordinary skill in the art at the time of invention to at once envisage or rendered obvious to ordinary skill in the art at the time of invention the use of Tris(2-methoxyethoxy)(vinyl)silane, or, otherwise recognized as, Vinyltris(2-methoxyethoxy)silane as the silane coupling agent.

Regarding claim 14 and 16, Wang teaches a method for preparing antimicrobial sheets for manufacturing articles having antimicrobial properties (e.g., a finishing treatment applied to textiles) (abstract) comprising metallizing a textile fabric before the finishing treatment is applied (i.e., providing a first substrate comprising a first metalized fabric) (para 20, 84). Wang teaches applying a variety of other finishing chemicals such silane coupling agents and silicones (i.e., providing a second layer comprising an uncured silicone formulated with a silane modifier composition; combining the first layer and the second layer to form a preparation sheet) (para 27, 32-44, 77-79, 90-94); and suggests the use of multiple textile layers including that of films which may be treated with chemical compositions before being combined together (para 21, 29); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention providing a first sheet comprising an uncured silicone formulated with a silane modifier. Wang suggests the use of multiple layers including that of films (i.e., sheets comprising an uncured polymer) which may be treated with chemical compositions (para 21, 29, 244). Wang further teaches the sheet may be calendered (i.e., calendering the first substrate and the first sheet together to create an antimicrobial material sheet that is suitable for fabricating articles of manufacture having antimicrobial properties) (para 84).
Wang fails to expressly teach the first sheet in solid form and including a first exposed surface and a second exposed surface opposite the first exposed surface and comprising an uncured polymer; and prior to calendering the first substrate and the first sheet together, providing a second substrate comprising a second metalized fabric and combining the second substrate with the first substrate and the first sheet.
Foss teaches a method for preparing antimicrobial sheets or laminates for manufacturing articles having antimicrobial properties; wherein the sheets comprise multi-layer fabrics including that of fabrics (i.e., the first sheet in solid form and including a first exposed surface and a second exposed surface opposite the first exposed surface and comprising an uncured polymer) or films treated with additives and also metallic additives (e.g., copper) (abstract, para 2, 51, 58, 64, 84, 107,157). Foss further teaches the laminate may be subjected to further steps such embossing, pressing, and heating (para 419). 
One of ordinary skill in the art at the time of invention would have understood that forming a multi-layer antimicrobial product, per the teachings of Foss, would have been beneficial for certain properties of the product such as overall strengths (e.g., tear strength, puncture strength, etc…) and per the required application of the product.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add additional layers, per the teachings of Foss, in the method of producing the treated textiles of Wang to optimize the final strengths of the treated textiles and per the required application; so the combination of Wang and Foss would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the first sheet in solid form and including a first exposed surface and a second exposed surface opposite the first exposed surface and prior to calendering the second treated substrate and the first sheet together, providing a second substrate comprising a second metalized fabric and combining the second substrate with the second treated substrate and the first sheet.
With regards to the order of the steps of the method of the instant claims, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to adjust or order the steps as needed, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).
Regarding claim 17, Wang teaches the sheet is cured (para 90-94).
Regarding claim 20, Foss teaches preparing rolls of antimicrobial sheets (i.e., uncured or cured) suitable for manufacturing articles (para 2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Foss as applied to claim 1 above, and further in view of Gibbins et al (US 2010/0190004 A1).
Wang as modified by Foss suggests the method of claim 1. 
	Wang as modified by Foss fails to suggest a step of employing a compression molding process to a portion of the antimicrobial material sheet in order to form at least a portion of the article; and a step of employing die-cutting process to form at least a portion of the article from at least a portion of the antimicrobial material sheet; a step of preparing rolls of uncured or cured antimicrobial sheets suitable for manufacturing articles.
	Gibbins teaches it was known in the art at the time of invention to subject antimicrobial laminate constructs to compression molding processes and die cutting process; wherein the laminate may comprise copper, silver, and silicone; wherein the laminate me be packaged in rolls  (para 26, 40, 60, 71). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Gibbins, as a matter of design choice to include the additional steps of die cutting and compression molding in the method of Wang as modified by Foss depending upon the final application of the antimicrobial sheet or laminate as suggested by prior art or record.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Foss as applied to claim 5 above, and further in view of Allen et al (US 2003/0064232 A1).
Wang as modified by Foss suggests the method of claim 5. 
	Wang as modified by Foss fails to suggest wherein the curing step is performed utilizing roto curing process.
	Allen teaches silicone compounds calendared onto fabrics may be cured with one of several common thermal peroxide catalyzed processes including autoclaving and rotocure (para 8-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Allen, as a matter of design choice to substitute or include the steps of roto curing and/or curing utilizing a coupling agent in the method of Wang as modified by Foss as suggested by prior art or record.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Foss as applied to claim 14 above, and further in view of Gibbins.
Wang as modified by Foss suggests the method of claim 14. 
	Wang as modified by Foss fails to suggest a step of employing a compression molding process to a portion of the antimicrobial material sheet in order to form at least a portion of the article; and a step of employing die-cutting process to form at least a portion of the article from at least a portion of the antimicrobial material sheet.
	Gibbins teaches it was known in the art at the time of invention to subject antimicrobial laminate constructs to compression molding processes and die cutting process; wherein the laminate may comprise copper, silver, and silicone; wherein the laminate me be packaged in rolls  (para 26, 40, 60, 71). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Gibbins, as a matter of design choice to include the additional steps of die cutting and compression molding in the method of Wang as modified by Foss depending upon the final application of the antimicrobial sheet or laminate as suggested by prior art or record.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783